Title: To Thomas Jefferson from Isaac Briggs, 8 September 1803
From: Briggs, Isaac
To: Jefferson, Thomas


          
            My dear Friend,
            Washington, near Natchez Mississippi Territory8th. of the 9th. Month 1803.
          
          On the 12th. of the month just past, I arrived at Natchez;—on the day following I waited on Governor Claiborne, who had provided for me an office in this place, and from whom I have experienced the highest proofs of friendship. In a few days after my arrival here, I was attacked with an intermittent fever; a greater prostration of strength, than I ever remember to have felt, was the consequence, yet so perfect has been my recovery, that I believe I never was in better health than at present. 
          It appears to me probable that not less than thirty millions of acres in the Territory of Louisiana will be hereafter claimed, under fraudulent, antedated Spanish Grants, issued since information has arrived here, of the cession of that Territory to the United States, and under privileges of pre-emption for surveys made since the knowledge of that event. May I propose to the consideration of the President the expediency of sending an Agent to take possession of that Territory, and to stop such unfair practices, without a moments unnecessary delay? On the subject of these peculations, I have written fully to the Secretary of the Treasury. 
          I write to the President, with the freedom, the sincerity, and, let me add, the affection of a real friend—in consideration of my motive, pardon me if I presume too much. 
          The appointment, of Thomas Rodney and Robert Williams esquires as commissioners, is very popular here, and has given, I believe, universal satisfaction. I cannot say so, of the appointment of Edward Turner esquire. I have not heard any member of the families to which he is allied speak on the subject; but it has been a topic of conversation every where, and in every company in which I have been; and expressions of regret are universal, I believe, without a single exception. I am told he is son-in-law to Colonel Cato West, and nephew to Thomas M. Green esq.—the family-connexions of these two men are said to be very numerous, and very deeply interested in those land-claims, on which the Commissioners are to decide. His moral reputation, I believe, stands fair; but he is represented as young and inexperienced. Republicans and Federalists equally disapprove this appointment: no appointment of a person resident in this Territory would be popular. The Republicans conjecture that the President has been misinformed respecting this young man’s suitableness for the station. The Federalists surmise, and the leading ones are industrious to fix it as a general belief, that this appointment has been made in consequence of Governor Claiborne’s recommendation.
          I have no personal dislike to this young man nor to any of his connexions—(I know neither him nor them, except by report)—such a sentiment forms no part of my motive for giving the above information—my sole motive for it is, friendship for the President. As I wish to live in peace with all men, I hope this communication will be considered in confidence. Were I in this young man’s precise situation, I would resign: For I imagine, if he continues in it, it will render him an object of almost popular hatred.
          I am, with the utmost sincerity thy friend
          
            
              Isaac Briggs
            
          
        